Citation Nr: 0322763	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  99-16 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include residuals of a stroke.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946 and from February 1948 to December 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to a rating 
in excess of 50 percent for chronic undifferentiated 
schizophrenia with depression and entitlement to service 
connection for coronary artery disease, status post coronary 
artery bypass grafting and pacemaker implantation, and 
residuals of a stroke.  

In July 2000, a hearing was held before the undersigned 
sitting at the RO.  A transcript of that hearing is of 
record.  The Board remanded this case to the RO in December 
2000 for additional development.  In a decision dated in 
January 2003, the Board granted a total schedular evaluation 
for chronic undifferentiated schizophrenia with depression.  
A rating decision implementing that decision was entered the 
following month made the 100 percent evaluation effective 
from May 1998.  As to the increased rating issue, this 
constituted a complete grant of the benefit sought on appeal.  

In January 2003, the Board also initiated further development 
of the medical evidence with respect to the service 
connection claim by requesting an etiological opinion from 
the examiner who had examined the veteran in October 2001.  
Her report, dated in May 2003, has been associated with the 
record.  In view of the disposition reached below, it is 
unnecessary to remand this claim to the RO for initial 
consideration.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's coronary artery disease, including 
residuals of a stroke, was permanently worsened by his 
service-connected psychiatric disorder.  


CONCLUSION OF LAW

Secondary service connection for coronary artery disease, 
including residuals of a stroke, is warranted on the basis of 
aggravation.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated above, service connection is in effect for 
chronic undifferentiated schizophrenia, which has been rated 
100 percent disabling since May 1998.  The medical evidence 
in this case indicates that neither hypertension nor coronary 
artery disease was present during active service or for many 
years thereafter.  The record indicates that coronary artery 
disease was diagnosed in 1989 and that the veteran then 
underwent private multiple vessel coronary artery bypass 
grafting the same year.  The record also shows that a 
pacemaker was implanted in 1995.  In July 1996, the veteran 
sustained a stroke with left hemiparesis.  A VA heart 
examination in October 2001 culminated in diagnoses that 
included arterial hypertension; coronary artery disease, 
status post open-heart surgery with five coronary artery 
bypass grafts in 1989; old cerebrovascular accident with 
recurrent transient ischemic attacks; and sick sinus 
syndrome, status post pacemaker implantation.  The examiner 
was of the opinion that arterial hypertension was not 
acquired during service.  

However, the Board found it necessary to have the examiner 
clarify her opinion with respect to other aspects of the 
case.  In a report dated in May 2003, the examiner stated 
that she had reviewed the claims file and had concluded, 
consistent with her earlier opinion, that neither 
hypertension nor coronary artery disease was present during 
service.  The examiner noted that the veteran had a very 
strong family history of heart disease, hypertension, and 
strokes, but she also found that the veteran's psychiatric 
disorder was a factor in the development of his coronary 
artery disease and hypertension.  Although his hypertension, 
coronary artery disease, and cerebrovascular accidents were 
felt to be multifactorial in their etiology, one of those 
factors was the veteran's chronic anxiety arising from his 
psychiatric disability.  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected disability, the 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

The Board is of the opinion that while the recent medical 
opinion does not find a direct causal relationship between 
the veteran's coronary artery disease with residuals of 
stroke and his service-connected psychiatric disorder, it 
nevertheless suggests that his heart disease and stroke 
residuals were aggravated by the chronic anxiety that is part 
and parcel of his psychiatric disability.  At a minimum, he 
is entitled to the benefit of the doubt on this material 
issue.  See 38 U.S.C.A. § 5107(b).  It follows that the claim 
for secondary service connection for coronary artery disease, 
including residuals of a stroke, is warranted on the basis of 
aggravation.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 
(1990).  



ORDER

Service connection for coronary artery disease, to include 
residuals of stroke, is granted.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

